DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:Species 1: Figures 1-46, 1st embodiment of a high pressure pumpSpecies 2: Figures 47-48, 2nd embodiment of a high pressure pumpSpecies 3: Figures 49-50, 3rd embodiment of a high pressure pumpSpecies 4: Figures 51-52, 4th embodiment of a high pressure pumpSpecies 5: Figure 53, 5th embodiment of a high pressure pumpSpecies 6: Figure 54, 6th embodiment of a high pressure pumpSpecies 7: Figure 55, 7th embodiment of a high pressure pumpSpecies 8: Figure 56, 8th embodiment of a high pressure pumpSpecies 9: Figure 57, 9th embodiment of a high pressure pumpSpecies 10: Figure 58, 10th embodiment of a high pressure pumpSpecies 11: Figure 59, 11th embodiment of a high pressure pumpSpecies 12: Figures 60-61, 12th embodiment of a high pressure pumpSpecies 13: Figure 62, 13th embodiment of a high pressure pumpSpecies 14: Figure 63, 14th embodiment of a high pressure pumpSpecies 15: Figure 64, 15th embodiment of a high pressure pumpSpecies 16: Figure 65, 16th embodiment of a high pressure pumpSpecies 17: Figure 66, 17th embodiment of a high pressure pumpSpecies 18: Figure 67, 18th embodiment of a high pressure pumpSpecies 19: Figure 68, 19th embodiment of a high pressure pumpSpecies 20: Figure 69, 20th embodiment of a high pressure pumpSpecies 21: Figure 70-74, 21st embodiment of a high pressure pumpSpecies 22: Figure 75, 22nd embodiment of a high pressure pumpSpecies 23: Figure 76, 23rd embodiment of a high pressure pumpSpecies 24: Figure 77, 24th embodiment of a high pressure pumpSpecies 25: Figure 78, 25th embodiment of a high pressure pumpSpecies 26: Figure 79, 26th embodiment of a high pressure pumpSpecies 27: Figure 80, 27th embodiment of a high pressure pumpSpecies 28: Figures 81-82, 28th embodiment of a high pressure pumpSpecies 29: Figure 83, 29th embodiment of a high pressure pumpSpecies 30: Figure 84, 30th embodiment of a high pressure pumpSpecies 31: Figures 85-86, 31st embodiment of a high pressure pumpSpecies 32: Figure 87, 32nd embodiment of a high pressure pumpSpecies 33: Figure 88-90, 33rd embodiment of a high pressure pump
The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of said species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:            (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746